Citation Nr: 1714298	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  16-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from June 1960 to June 1990.  He received the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The August 2012 rating decision denied the Veteran's request to reopen the previously denied claim of service connection for right ear hearing loss.  It also denied service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed both issues in a timely notice of disagreement received by VA in August 2013.

In January 2015, the Veteran submitted a claim for 12 issues.  One of these issues was service connection for PTSD.  Thereafter, an August 2015 rating decision granted service connection for PTSD, rated as 50 percent disabling, effective January 7, 2015.  The Veteran did not appeal the downstream issues of the disability rating or effective date assigned.  As such, this issue is not on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A November 1990 rating decision denied service connection for right ear hearing loss; the Veteran perfected an appeal, but later withdrew it.

2.  Since the last final denial in November 1990, new and material evidence related to right ear hearing loss has been received.

3.  The weight of the evidence supports a finding that the Veteran's right ear hearing loss began in and has continued since service.


CONCLUSIONS OF LAW

1.  The November 1990 denial of service connection for right ear hearing loss became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2016).

2.  New and material evidence has been received to reopen the previously denied claim for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.

The RO initially denied service connection for right ear hearing loss in a November 1990 rating decision.  This denial was based on the absence of evidence of a current hearing disability.  In this regard, a February 1992 statement of the case noted that defective hearing "was not found on VA examination nor is there any evidence of defective hearing shown to a compensable degree within the one year presumptive period following discharge from service."  The Veteran perfected an appeal.  See November 1991 notice of disagreement; March 1992 substantive appeal.  Then, in November 1992, he withdrew his appeal.  See Correspondence, received by VA on November 30, 1992 (stating, "I request to withdraw the hearing and appeal").  As such, the November 1990 rating decision became final.  

Since the last final denial, VA has obtained a VA audiological examination and received private treatment records, which were not of record in 1992.  The latter include an audiological examination report showing that the Veteran has a right ear hearing disability for VA purposes, which was a previously unestablished element in 1992.  Therefore, the Board finds that this new and material evidence raises a reasonable possibility of substantiating the claim.  For these reasons, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

Service connection 

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 
708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are enumerated chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran seeks service connection for right ear hearing loss.  He is service-connected for defective hearing of the left ear.

A December 2011 VA examination shows a diagnosis of sensorineural hearing loss for the right ear.  Audiological testing, however, does not show a right ear hearing disability for VA purposes.  38 C.F.R. § 3.385.  Nevertheless, private treatment records received in February 2012 include an audiological report that shows a speech recognition score of 88 percent.  The audiologist used the Maryland CNC test.  In addition, a search on the website of the Florida Board of Speech-Language Pathology & Audiology shows that the audiologist is licensed by the State of Florida.  Resolving any doubt in favor of the Veteran, the Board finds that he has a right ear hearing loss disability for VA purposes.

The Veteran has stated that he was exposed to the acoustic trauma of mortars, rockets, grenades, and other firearms.  See private treatment records received February 27, 2012, and January 7, 2015.  His DD-214 shows that he served in Vietnam and was awarded a Combat Infantryman Badge.  The Board finds that the Veteran was exposed to hazardous noise as it is consistent with the types, places, and circumstances of his military service.

The December 2011 VA examiner opined that the Veteran's hearing is less likely than not related to service.  The examiner noted that the Veteran's hearing was within normal limits at separation.  Therefore, his hearing loss must have begun after service.  The examiner cited medical literature stating that noise-induced hearing loss occurs immediately and that there is no scientific support for delayed-onset noise-induced hearing loss weeks, months, or years after the exposure event.

The December 2011 VA opinion did not discuss the Veteran's reports of noise exposure in service and the extent to which the current hearing loss disability could be related to such exposure. As such, the opinion lacks probative value.

In a report dated December 2014, a private diagnostic consultant opined that the Veteran's hearing loss is due to acoustic trauma in service.  See private treatment records received January 7, 2015.  This opinion was based on a functional hearing test.  There is no indication that the Maryland CNC test was used, or that the author examined prior audiometric scores.  The Board further notes that the author is a doctor of chiropractic medicine.  There is no indication that he has specialized audiological expertise.  For these reasons, his opinion lacks probative value.

The Veteran separated from service in June 1990.  His separation examination shows right ear hearing within normal limits.  He filed a claim of service connection for several disabilities right after separation in July 1990.  An August 1990 VA audiological examination showed hearing within normal limits for the right ear.

The Veteran has suggested that he began to experience hearing loss in service.  See August 2013 notice of disagreement.  In fact, his separation examination shows a hearing disability in his left ear.  The Board finds the fact that he claimed bilateral hearing loss right after service lends support the proposition that he began to experience bilateral hearing loss in service.  As already stated, VA has already determined that the Veteran's left ear hearing disability began in or was caused by his service.  This, in turn, supports the proposition that the Veteran's hearing loss is related to noise trauma in service.  It follows that whatever caused a left ear hearing disability to manifest during service would have also affected, to some degree, the right ear given that there is no indication that his two ears were exposed to different environments.  Under the facts of this case to include the Veteran's combat service, the Board finds that the evidence is in relative equipoise on the material issue of whether the Veteran's current right ear hearing loss began coincident with service.  In this situation, the Board resolves material doubt in the Veteran's favor.  As such, service connection for right ear hearing loss is warranted.



	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for right ear hearing loss is granted.

Service connection for right ear hearing loss is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


